Citation Nr: 1811574	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive disorder (MDD), to include as secondary to tinnitus.


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Esq.


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a timely notice of disagreement in August 2011.  The RO issued a statement of the case (SOC) in March 2013.  The Veteran subsequently perfected his appeal with a VA Form 9 in April 2013.

A Board hearing was scheduled for September 14, 2016, however on September 6, 2016, the Veteran withdrew his request for a hearing.  Accordingly, the Veteran's request for a personal hearing is withdrawn.  38 C.F.R. § 20.702(e).

This case was previously remanded by the Board in September 2016 for further evidentiary development.


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran's MDD is etiologically related to his military service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in favor of the Veteran, the criteria for service connection for MDD are met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this decision, the Board grants service connection for MDD, which represents a complete grant of the benefits sought.  As such, no discussion of the VA's duties to notify and assist is necessary.

Rules and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be established on a presumptive basis for certain chronic diseases, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  As the Veteran does not have one of the "chronic" conditions listed under 3.309(a), the theory of continuity of symptomatology is not applicable in this case.  

Service connection may also be granted for any disease diagnosed after military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. §3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (2010).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. §3.102.

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzalez v. West, 218 F. 3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Factual Background

The Veteran contends that he suffers from MDD as the result of finding out that his wife had tried to commit suicide while he was in service.  As a result of this situation, he claims that he was provided a hardship discharge.  He did not want to leave the military, and he claims that he suffers from survivor's guilt because many of his friends that he trained with did not make it back home.  The Veteran also contends that his service-connected tinnitus has contributed to his MDD.

The Veteran's service treatment records are silent for any complaints or symptoms of MDD.  The Veteran was provided a hardship discharge examination in January 1967 that showed "Normal" results for "Psychiatric."

The Veteran's post-service treatment records show that he was treated for chest pain in January 1979.  The diagnosis provided at the time was chest pain most probably secondary to stress and cigarette smoke.  The possibility of coronary artery disease was to be considered.

VA treatment records show that in November 2004 the Veteran reported being recently depressed and in an unhappy relationship.  He reported not being able to sleep at night and having anger outbursts. 

VA treatment records from April 2010 show that the Veteran was endorsing enough symptoms indicative of MDD, recurrent, moderate; alcohol abuse; and complicated bereavement over the death of his ex-wife.

The Veteran was provided with a VA mental disorders examination in April 2011.  The Veteran reported ongoing difficulties with MDD and alcohol abuse addressed in therapy for the past year.  The Veteran's depression was noted to be related to the death of his wife several years ago, inadequate employment, relationship problems, and estrangement from his children.  The VA examiner diagnosed the Veteran with MDD recurrent, moderate; and alcohol abuse, continuous.  Based on the records reviewed and evaluation of the Veteran, the examiner opined that it appears that it is less likely than not that the Veteran's mental condition of MDD, recurrent, moderate and alcohol abuse are due to his reported tinnitus.  Reviewing clinical notes and information from the Veteran indicate that his depression is related to multiple life stressors and losses.  He experiences bereavement issues with his wife who died several years ago.  He is estranged from all but one of his children and does not know how to fix the damage.  He has ongoing difficulties in his 15+ year relationship which has experienced domestic violence.  The examiner added that the Veteran's continuous alcohol abuse most likely also exacerbates and aggravates his depressed mood, loss of joy and feeling sorry about life.

VA treatment records from August 2011 show that the Veteran was provided treatment for feeling anxious.  The Veteran reported that his tinnitus was affecting his sleep, thoughts, and attention.  The examiner noted that the Veteran is depressed and has occasional suicidal thoughts.  The Veteran also admitted to cutting behavior in order to make himself feel better.

In September 2015, the Veteran submitted a letter from his private physician.  The private physician noted that the Veteran has been in treatment at her office since April 2015 and has been diagnosed with MDD and generalized anxiety disorder.  She stated that she felt that the Veteran's symptoms were exacerbated by his time spent in the Army.

The Veteran submitted a private psychiatric evaluation from August 2016 performed by a licensed psychologist.  The psychologist noted that during the evaluation, the Veteran acknowledged multiple symptoms of an anxiety disorder as well as MDD.  The Veteran reported that his mental health symptoms began after he was given a hardship discharge from the Army, against his will.  The psychologist opined that the information supports that more likely than not, the Veteran' mental health symptoms have significantly impaired his social and occupational functioning.  She added that the Veteran had to stop working and has been unable to secure or follow a substantially gainful occupation as a result of his anxiety disorder and depression alone, without regard to any other non-service connected condition.  The psychologist noted that the current severity of the Veteran's symptoms dates back to 2010, though there were indications of depression dating back to 2004.  The psychologist opined that these symptoms were initially caused by his military experience, as he felt that he had been forced to leave the Army, and he later suffered survivor's guilt when he learned that his friends did not survive their time in Vietnam.

The Veteran was most recently provided a VA mental disorders examination in August 2017.  The VA examiner noted diagnoses of MDD, recurrent, unspecified and alcohol use disorder.  The examiner noted that based on the review of records and in-person examination, it is his opinion that the Veteran has symptoms that meet the full criteria for a diagnosis of major depressive that is at least as likely as not incurred during service.  He added that the Veteran also has a diagnosis of alcohol use disorder, since he uses it to medicate himself, drinking on average of 3 times a week.  The VA examiner then noted that the Veteran has a depressive disorder that is less likely than not related to the service, as STRS were silent for any psychiatric treatment.  His wife reportedly suffered from a psychiatric illness that unfortunately resulted in her suicide.  It was reported that there was possible domestic violence in their marriage and after their divorce she committed suicide.  She reportedly was in and out of the psychiatric hospital during their marriage.  The examiner noted that the Veteran has limited/no relationship with his children secondary to his ex-wife's suicide they blame him for this.  The examiner opined that the depression is less likely than not secondary to any service related stressors.  The Veteran was discharged in 1967 and was not seen for mental health reasons until November 2004 when he was having relationship difficulties and was unhappy in that 7 year relationship.  He was not seen again in mental health until 2010 for alcohol abuse and depression and complicated bereavement.  

VA treatment records from August 2017 show that the Veteran reported continued anxiety, decreased energy, and survivor's guilt.

Analysis

The Board finds that the record evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed MDD is etiologically related to his military service on a direct basis.  Although the VA examinations in April 2011 and August 2017 provided negative direct and secondary nexus opinions, the Board finds that the private positive nexus opinion from August 2016 is sufficient to establish service connection in this case.  The August 2016 private psychologist thoroughly reviewed the Veteran's record and provided a direct positive nexus opinion supported by an adequate rationale.  As the Veteran's records indicate that he was separated from service based on a hardship discharge and he has provided sufficient medical evidence linking his current MDD to his military service, it is plausible that the Veteran had an onset of MDD symptoms while in service.  In view of that and with the resolution of reasonable doubt in favor of the Veteran, service connection for MDD is warranted here.






ORDER

Entitlement to service connection for MDD is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


